Citation Nr: 0323127	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99 14201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES 

1.	 Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The appellant is a veteran who had active service from 
February 1986 to February 1989.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1996 rating decision by the Newark, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for bilateral 
sensorineural hearing loss, with tinnitus.  In December 1996, 
the RO granted service connection for tinnitus, rated 10 
percent.  The claims file was transferred to the St. 
Petersburg RO, because the veteran was residing in Florida.  
An April 1998 rating decision granted service connection for 
left ear hearing loss, rated noncompensable, and continued 
the denial of service connection for right ear hearing loss.  
The claims file was returned to the Newark RO because the 
veteran had again relocated.  An April 1999 rating decision 
denied a total rating based on individual unemployability.  
The veteran has not filed a timely notice of disagreement 
with that decision.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the VCAA, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran has not been notified of VCAA.  
The schedular criteria for rating hearing impairment were 
revised effective June 10, 1999.  The veteran has not been 
notified whether (and how) the changes apply in his case.  

Regarding the claim of service connection for right ear 
hearing loss, such claim was denied because the veteran was 
not shown to have right ear hearing loss disability as 
defined in 38 C.F.R. § 3.385.  His exposure to acoustic 
trauma is established.  He asserts that his hearing acuity 
has further worsened.  He was scheduled for VA audiological 
exam but failed to report.  

Accordingly, this matter is REMANDED for the following:

1.	The veteran should be sent an 
appropriate letter to ensure 
compliance with all notice and 
assistance requirements set forth in 
VCAA.  In particular, he should be 
advised of what he needs to establish 
entitlement to the benefits sought, 
what the evidence now shows, and of 
his and VA's respective 
responsibilities in claims 
development.  

2.	The veteran should be afforded a VA 
audiological evaluation (with 
audiometric studies) to ascertain 
whether he now has a right ear hearing 
loss disability as defined in 
38 C.F.R. § 3.385, and, if so, whether 
such disability, as likely as not is 
related to his recognized exposure to 
acoustic trauma in service.  The 
examination should also ascertain the 
current severity of his service 
connected hearing loss disability.  
The veteran's claims folder must be 
made available to, and reviewed by, 
the examiner.  The examiner should 
explain the rationale for any opinion 
given.

3.	On completion of the requested 
actions, the claims should be reviewed 
by the RO.  If they remain denied, the 
veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case 
(encompassing both the current and the 
previous criteria for rating hearing 
loss disability).  They should have 
the opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

